Per Curiam.
This action was brought to recover possession of certain real estate. The complaint alleged that the *198plaintiffs were the owners and entitled to the immediate possession of the premises. Title was not deraigned by the complaint. The defendants answered separately, and denied the allegations of the complaint. The cause was tried to the court without a jury. On the trial, the plaintiffs claimed title by reason of a certain tax foreclosure sale. The record of the foreclosure proceedings was received in evidence, but the court excluded the deed executed by the county treasurer, on the ground that the deed was void because the seal used thereon was not an official seal. Other evidence was offered by the plaintiffs, to the effect that the seal used was the only one in possession of the county treasurer, and was used as his official seal; but this evidence was rejected as immaterial. The plaintiffs offered no other evidence of title. Defendants offered no evidence. The court thereupon dismissed the action.
The only question necessary to be considered is the validity of the seal used upon the deed made by the county treasurer. This question was considered at length in Spokane Terminal Co. v. Stanford, 44 Wash. 45, 87 Pac. 37, where we held that a deed, similar in all respects to the one in this case, was a valid deed and competent to be received in evidence. Nothing need be added to what is there said upon the question. The trial court was, therefore, in error in excluding the deed offered.
The judgment must be reversed, and the cause remanded for further proceedings.